Citation Nr: 1112810	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of cervical strain.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision the Roanoke RO declined to reopen a claim for service connection for residuals of a cervical strain.  The case is now under the jurisdiction of the RO in Nashville, Tennessee.

In the decision below, the Board reopens the cervical spine disorder claim. Then, the issue of entitlement to service connection for residuals of cervical strain is addressed in the REMAND portion of the decision below.

The Veteran's reopened cervical spine claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for residuals of cervical strain; the Veteran was notified of the decision and of her appellate rights but she did not initiate an appeal.

2.  The evidence received since the January 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of cervical strain.  


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision that denied service connection for residuals of cervical strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the January 2005 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for residuals of cervical strain have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's cervical spine claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Underlying the appealed petition to reopen the claim for service connection for residuals of cervical strain, the Veteran is seeking entitlement to service connection for residuals of cervical strain.  In January 2005, the RO denied the Veteran's claim of service connection for residuals of cervical strain.  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the January 2005 rating decision; therefore, that decision became final as to the claimed residuals of cervical strain.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final decision on this matter, and before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final denial of the January 2005 rating decision included service treatment records, private treatment records, the report of a December 2004 VA examination, and a statement from the Veteran and others. 

At the time of the January 2005 rating decision, the RO determined that the Veteran was treated for her June 2003 motor vehicle accident from then until October 2003, after which, the record was absent any objective findings of functional impairment.  The RO also noted that the report of a December 2004 VA examination showed no diagnosis of a current cervical spine condition.  Review of the claims file shows that there was evidence available at that time related to treatment in 2003 for a diagnosis of cervical strain/sprain.  The RO determined essentially that this condition had resolved.

To reopen that claim, there must be evidence submitted since the January 2005 rating decision, which was not previously submitted (nor is cumulative or redundant of previous evidence), and which by itself or when considered with previous evidence of record, relates to the unestablished fact-of a present chronic cervical spine condition, and if so, a nexus between service and any current residuals of cervical strain-and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The evidence received since the January 2005 rating decision includes VA and private treatment records, as well as statements from the Veteran and others.  The Veteran underwent VA examinations in November 2007, April 2008, and August 2009 but these did not address the cervical spine. 

Some of the evidence received since the January 2005 rating decision and pertaining to cervical spine symptomatology was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  In particular, the Veteran has consistently attested that she has cervical spine pain symptoms, essentially attesting a continuity of symptoms perceived following the 2003 motor vehicle accident to the present.  Treatment in the months following the 2003 accident show diagnoses of cervical spine strain/sprain, along with diagnoses of thoracic and lumbar strain/sprain.  

Since the January 2005 rating decision, the Veteran has continued to complain of current cervical spine symptomatology she perceives including pain.  These reports of symptomatology she perceives are consistent with the complaints and diagnoses contained in several private treatment records back in 2003 that were available at the time of the January 2005 rating decision.  The Veteran's reports of a continuity of cervical spine symptomatology reflect a chronic nature in the cervical spine strain/sprain diagnosis made during service after the motor vehicle accident.  

These reports from the Veteran available since January 2005-showing a continuity of cervical spine symptomatology-are in contrast to evidence available at the time of the January 2005 rating decision-showing no continuity of symptoms at that time following October 2003.  In that regard, the Veteran's report of a continuity of cervical spine symptomatology is new evidence.

Notably, to the extent of her ability to perceive symptoms associated with her residuals of cervical strain, the Veteran is competent to attest as to the continuity of those symptoms since service.  Over the years she has consistently reported, as to the continuity of those symptoms.  Those assertions are presumed credible for the purposes of reopening this claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.   

Moreover, In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the Veteran's reports of continuity of symptoms that were present at the time of the treatment close to the injury in 2003.

In summary, some of the additional evidence received since January 2005 relates to unestablished facts necessary to substantiate the Veteran's claim; that is, it relates to the question of whether there is a present disability residual of a cervical strain, that is etiologically related to service.  The evidence above-pertaining to a continuity of symptoms since service-relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim in January 2005, and raises a reasonable possibility of substantiating the claim.  Id.  As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


ORDER

New and material evidence has been received to reopen service connection for residuals of cervical strain; the claim is reopened.  To this extent, the appeal is granted.

REMAND

In light of the Board's decision reopening the claim for service connection for residuals of cervical strain, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  A remand is also necessary for purposes of further development with respect to the underlying claim of service connection for residuals of cervical strain for the reasons outlined below.  

There is evidence of current residuals of cervical strain to the extent of the Veteran's report of a continuity of cervical spine symptomatology, consistent with symptoms at the time of the 2003 diagnosis of cervical strain/sprain.  However, an examination is necessary to obtain a medical opinion as to diagnosis and nexus.  There is evidence indicating that a cervical strain chronic disorder is present, and may be associated with incidents of service; including competent statements of the Veteran regarding a continuity of symptoms she is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, a medical examination with pertinent opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine disorder found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.

For any cervical spine disorder found, the examiner must opine as to whether it is at least as likely as not that the condition (1) is related to or had its onset during service, to include as residuals of cervical strain due to a motor vehicle accident in service; (2) or is proximately due to or the result of a service-connected disease or injury; or (3) developed within a year of the Veteran's discharge from active duty.  In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of a continuity of cervical symptoms since service.  The rationale for all opinions expressed should be provided.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


